Citation Nr: 1733760	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-14 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for Giardia lamblia infection or its residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from May 1942 to October 1945.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Cleveland, Ohio, Regional Office (RO). On his May 2011 VA Form 9, the Veteran requested a Board videoconference hearing. In December 2015, the Veteran withdrew his hearing request. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016). In March 2016, the Board remanded the appeal to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have an on-going Giardia lamblia infection or residuals of an in-service Giardia lamblia infection.


CONCLUSION OF LAW

The criteria for service connection for Giardia lamblia infection and Giardia lamblia infection residuals have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a November 2009 notice which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The November 2009 notice was issued to the Veteran prior to the May 2010 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has asserted that he was infected with Giardia lamblia while in service and that he continues to have an on-going infection and residuals, including dizziness, nausea, and diarrhea. VA has made a formal finding that his service treatment records (STRs) are unavailable. There is no evidence to contradict the Veteran's assertion that he had Giardia in service and he is competent to report such a diagnosis. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

There is no objective evidence, however, that the Veteran continues to have Giardia infections or has residuals of an in-service Giardia infection. The Veteran is not competent to determine whether dizziness, nausea, and diarrhea are residuals of Giardia or indications of an on-going infection. These are symptoms that could be associated with many disorders and, therefore, an opinion from a competent medical provider is necessary to determine their etiology. No such opinion exists.

VA has attempted to retrieve private treatment records to assist the Veteran with the development of his claim. Dr. D.M. responded in January 2010 that he had no information related to a Giardia diagnosis. In May and June 2016, the Veteran was sent letters by VA requesting that he submit authorizations for VA to obtain private treatment records from Dr. D.S. and from Adena Hospital. The Veteran never responded. The duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA treatment records dated between September 2001 and September 2016 include no diagnosis of Giardia and no indication that any symptoms were residuals of a prior Giardia infection. November 2007, May 2008, and November 2009 VA treatment records indicate that the Veteran reported a history of either malaria or Giardia while in service. VA treatment records also indicate that the Veteran had a history of vertigo and nausea 1-2 times per year. No competent medical provider associated these symptoms with an in-service Giardia infection.

VA treatment records do indicate that the Veteran had a history of colonic polyps as determined by a colonoscopy performed by Dr. D.S. at Adena Hospital. As discussed above, the Veteran has not provided VA with the authorization to retrieve those records. June 2009 VA treatment records indicate that the Veteran was to have a colonoscopy performed by VA but it was canceled because the Veteran was "not interested in having a colonoscopy." Additionally, an April 2011 VA treatment record indicates that the Veteran refused colonoscopies in October 2005 and at that visit. 

In May 2016, the Veteran was afforded a VA examination. Although the RO did not associate the Veteran's VA treatment records with his file prior to the VA examination, the examiner reviewed all relevant records in CPRS and included them in her report. Therefore, any error committed by the RO in not complying with the Board's remand instruction is harmless. See Stegall v. West, 11 Vet. App. 268 (1998). Although the examiner indicated that the Veteran had symptoms attributable to an infectious intestinal condition, she wrote that the "Veteran attributes his periodic dizziness, nausea/vomiting and diarrhea to in-service Giardia lamblia infection. Last episode at least 2 years ago per subjective history." This conclusion is inadequate as it is based solely on the Veteran's determination and, as discussed previously, he is not competent to determine whether his subjective symptoms were caused by on-going Giardia infection or were residuals of an in-service infection. In her conclusion, the examiner expressly stated that there were "no records showing specific residuals of Giardia lamblia." The examiner concluded that she could not provide an opinion as to whether the Veteran had an on-going Giardia infection or whether his symptoms were residuals of an in-service infection due to the missing private treatment records discussed above. 

Although the Veteran has reported that he had a Giardia lamblia infection while in-service, there is no objective, competent medical evidence indicating either that he has an on-going infection or that his reported symptoms of dizziness, nausea, and diarrhea are residuals of a prior infection. VA has attempted to retrieve further information as to the Veteran's complaints both through offering him repeated colonoscopies and through requesting authorization to retrieve private treatment records. The Veteran refused VA colonoscopies and did not respond to two requests for authorization to retrieve the private treatment records. As noted above, the Veteran has an obligation to assist VA in the development of his claim. See Wood, 1 Vet. App. at 193.

As there is no objective evidence of either an on-going Giardia lamblia infection or objective, competent medical evidence indicating that the Veteran has residuals from an in-service infection, service connection is not warranted and the claim is denied.


ORDER

Service connection for Giardia lamblia infection and Giardia lamblia infection residuals is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


